COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00335-CV


Kelly Thomas                           §    From the 431st District Court

                                       §    of Denton County (17-3697-431)
v.
                                       §    December 14, 2017

Standard Casualty Company, Mike        §    Opinion by Justice Gabriel
Madden, Prestige Claim Service,
Mark Anderson, and Scott Schmidt

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.

                                   SECOND DISTRICT COURT OF APPEALS



                                   By /s/ Lee Gabriel
                                       Justice Lee Gabriel